EXHIBIT 10.235
 
 
DOLLAR THRIFTY AUTOMOTIVE GROUP,  INC.
 
SECOND AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
 
AND DIRECTOR EQUITY PLAN
 
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 9, 2008)
 

 
 
 
 
 
TABLE OF CONTENTS
 

   
Page
 
1.
Establishment and Purpose
 
1
2.
Definitions
 
1
3.
Shares Available Under the Plan
 
6
4.
Option Rights
 
7
5.
Appreciation Rights
 
9
6.
Restricted Stock
 
11
7.
Restricted Stock Units
 
12
8.
Performance Shares and Performance Units
 
13
9.
Awards to Non-Employee Directors
 
14
10.
Other Awards
 
15
11.
Transferability
 
16
12.
Adjustments
 
16
13.
Change in Control
 
17
14.
Fractional Shares
 
18
15.
Withholding Taxes
 
18
16.
Foreign Employees
 
19
17.
Administration of the Plan
 
19
18.
Amendments, Etc
 
20
19.
Detrimental Activity
 
21
20.
Governing Law
 
22
21.
Termination
 
22
22.
Compliance with Section 409A of the Code
 
22
23.
General Provisions
22




 
 
 
 
 
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
 
SECOND AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
 
AND DIRECTOR EQUITY PLAN
 
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 9, 2008)
 
1.           Establishment and Purpose.
 
(a)           Establishment.  The Long-Term Incentive Plan was adopted by the
Board of Directors of Dollar Thrifty Automotive Group, Inc., a Delaware
corporation, on December 11, 1997, was amended by the First Amendment on
September 29, 1998 and was further amended by the Second Amendment on May 25,
2000 (the “Original Plan”).  Effective as of March 23, 2005, the Original Plan
was amended and restated in its entirety, and was adopted by shareholders on May
20, 2005.  Effective as of December 9, 2008 the Plan is amended and restated in
its entirety.  Grants or awards made under the Original Plan shall continue to
be governed by the terms of such grants and awards and the Original Plan.
 
(b)           Purpose.  The purpose of the Dollar Thrifty Automotive Group, Inc.
Amended and Restated Long-Term Incentive Plan and Director Equity Plan is to
attract and retain officers and other key employees for Dollar Thrifty
Automotive Group, Inc. and its Subsidiaries and to motivate and provide to such
persons incentives and rewards for superior performance, and to enhance
shareholder value.  The purpose is also to attract and retain Non- Employee
Directors and to provide compensation in the form of equity to align their
interests with those of shareholders.
 
2.           Definitions.  As used in this Plan,
 
(a)           “Appreciation Right” means a right granted pursuant to Section 5
of this Plan, and will include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.
 
(b)           “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right
and a Tandem Appreciation Right.
 
(c)           “Board” means the Board of Directors of the Company and, to the
extent of any delegation by the Board to a committee (or subcommittee thereof)
pursuant to Section 17 of this Plan, such committee (or subcommittee).
 
(d)           “Change in Control” has the meaning provided in Section 13 of this
Plan.
 
(e)           “Code” means the Internal Revenue Code of 1986, and related
Treasury Regulations, as amended from time to time.
 
(f)           “Common Shares” means the shares of common stock, par value $.01
per share, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in Section
12 of this Plan.
 

 
1
 
 

(g)           “Company” means Dollar Thrifty Automotive Group, Inc., a Delaware
corporation.
 
(h)           “Covered Employee” means a Participant who is, or is determined by
the Board to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
 
(i)           “Date of Grant” means the date specified by the Board on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units or a grant or sale of Restricted Stock, Restricted Stock Units, or other
awards contemplated by Section 10 of this Plan will become effective (which date
will not be earlier than the date on which the Board takes action with respect
thereto).
 
(j)           “Detrimental Activity” means:
 
 
(i)
Engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which the
Participant has had any direct responsibility during the last two years of his
or her employment with the Company or a Subsidiary, in any territory in which
the Company or a Subsidiary manufactures, sells, markets, services, or installs
such product, service, or system, or engages in such business activity.

 
 
(ii)
Soliciting any employee of the Company or a Subsidiary to terminate his or her
employment with the Company or a Subsidiary.

 
 
(iii)
The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company’s or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries thereafter.

 
 
(iv)
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company and
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries.

 

 
2
 
 

 
(v)
Activity that results in Termination for Cause.  For the purposes of this
Section, “Termination for Cause” shall mean a termination:

 
 
(A)
due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or

 
 
(B)
due to an act of dishonesty on the part of the Participant constituting a felony
resulting or intended to result, directly or indirectly, in his or her gain for
personal enrichment at the expense of the Company or a Subsidiary.

 
 
(vi)
Any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Company or any Subsidiary unless the
Participant acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company.

 
 
(vii)
Conduct by a Participant, including errors, omissions or fraud, that caused or
partially caused the need for the restatement of any financial statements or
financial results of the Company.

 
(k)           “Director” means a member of the Board of Directors of the
Company.
 
(l)           “Disability” means permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
 
(m)           “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Board that sets
forth the terms and conditions of the awards granted, which may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, with the approval of the Board, need not be signed by a
representative of the Company or a Participant.
 
(n)           Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.
 
(o)           “Free-Standing Appreciation Right” means an Appreciation Right
granted pursuant to Section 5 of this Plan that is not granted in tandem with an
Option Right.
 
(p)           “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.
 
(q)           “Incumbent Board” has the meaning set forth in Section 13(a)(v).
 
 

 
3
 
 

(r)           “Management Objectives” means the measurable performance objective
or objectives established pursuant to this Plan for Participants who have
received grants of Performance Shares or Performance Units or, when so
determined by the Board, Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units, dividend credits and other awards pursuant to this
Plan.  Management Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or of the Subsidiary, division, department, region or function
within the Company or Subsidiary in which the Participant is employed.  The
Management Objectives may be made relative to the performance of other
companies.  The Management Objectives applicable to any award to a Covered
Employee will be based on specified levels of or growth in one or more of the
following criteria:
 
 
1.
earnings before interest and taxes;

 
2.
earnings before interest, taxes, depreciation and amortization;

 
3.
net income;

 
4.
revenues;

 
5.
earnings per share;

 
6.
pre-tax profit;

 
7.
pre-tax profit margin;

 
8.
cash flow;

 
9.
return on equity;

 
10.
return on investment;

 
11.
return on assets;

 
12.
stock price;

 
13.
total shareholder return;

 
14.
economic value added;

 
15.
performance against business plan;

 
16.
customer service;

 
17.
market share;

 
18.
profit per vehicle;

 
19.
employee satisfaction;

 
20.
quality; and

 
21.
vehicle utilization.

 
If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, notwithstanding any loss of deduction under Section
162(m) of the Code to the Company, the Board may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Board deems appropriate and equitable.  Further, on or
before the Date of Grant, in connection with the establishment of Management
Objectives, the Board may exclude the impact on performance of charges for
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring items and the cumulative effects of changes in tax law or
accounting principles, as such are defined by generally accepted accounting
principles or the Securities and Exchange Commission.
 
(s)           “Market Value Per Share” of the Common Shares on a given date
shall be based upon either (i) if the Common Shares are listed on a national
securities exchange or quoted in an interdealer quotation system, the last sales
price or, if unavailable, the average of the closing bid and asked prices per
Common Share on such date (or, if there was no trading or quotation in the
Common Shares on such date, on the next preceding date on which there was
trading or quotation) as provided by one of such organizations or (ii) if the
Common Shares are not listed on a national securities exchange or quoted in an
interdealer quotation system, the price will be equal to the Company’s fair
market value, as determined by the Board in good faith based upon the best
available facts and circumstances at the time.
 

 
4
 
 

 
(t)           “Non-Employee Director” means a person who is a “non-employee
director” of the Company within the meaning of Rule 16b-3 of the Securities and
Exchange Commission promulgated under the Exchange Act.
 
(u)           “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Option Right.
 
(v)           “Option Price” means the purchase price payable on exercise of an
Option Right.
 
(w)           “Option Right” means the right to purchase Common Shares upon
exercise of an option granted pursuant to Section 4 or Section 9 of this Plan.
 
(x)           “Original Plan” has the meaning set forth in Section 1(a) of this
Plan.
 
(y)           “Participant” means a person who is selected by the Board to
receive benefits under this Plan and who is at the time an officer or other key
employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, and will also include each Non-Employee Director who receives Common
Shares or an award of Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units or other awards under this Plan.  The term “Participant”
shall also include any person who provides services to the Company or a
Subsidiary that are equivalent to those typically provided by an employee.
 
(z)           “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
 
(aa)           “Performance Share” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Section 8 of this Plan.
 
(bb)           “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded or such other value as is determined by the Board
pursuant to Section 8 of this Plan.
 
(cc)           “Person” means any individual, entity or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
 
(dd)           “Plan” means this Dollar Thrifty Automotive Group, Inc. Amended
and Restated Long-Term Incentive Plan and Director Equity Plan.
 

 
5
 
 

(ee)           “Restricted Stock” means Common Shares granted or sold pursuant
to Section 6 or Section 9 of this Plan as to which neither the substantial risk
of forfeiture nor the prohibition on transfers has expired.
 
(ff)           “Restriction Period” means the period of time during which
Restricted Stock Units are subject to restrictions, as provided in Section 7 or
Section 9 of this Plan.
 
(gg)           “Restricted Stock Unit” means an award made pursuant to Section 7
or Section 9 of this Plan of the right to receive Common Shares or cash at the
end of a specified period.
 
(hh)           “Spread” means the excess of the Market Value Per Share on the
date when an Appreciation Right is exercised, or on the date when Option Rights
are surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.
 
(ii)           “Subsidiary” means a corporation, company or other entity (1)
more than 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.
 
(jj)           “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is granted in tandem with an Option
Right.
 
(kk)           “Ten Percent Shareholder” shall mean any Participant who owns
more than 10% of the combined voting power of all classes of stock of the
Company, within the meaning of Section 422 of the Code.
 
(ll)           “Voting Stock” means the then-outstanding securities entitled to
vote generally in the election of Directors.
 
3.           Shares Available Under the Plan.
 
(a)           Subject to adjustment as provided in Section 12 of this Plan, the
number of Common Shares that may be issued or transferred (i) upon the exercise
of Option Rights or Appreciation Rights, (ii) as Restricted Stock and released
from substantial risks of forfeiture thereof, (iii) as Restricted Stock Units,
(iv) in payment of Performance Shares or Performance Units that have been
earned, (v) as awards to Non-Employee Directors, or (vi) as awards contemplated
by Section 10 of this Plan will not exceed in the aggregate 660,000 Common
Shares, plus (i) any Common Shares that remained available for issuance or
transfer under the Original Plan, (ii) any Common Shares that remained available
for issuance or transfer under the Plan, and (iii) any shares relating to awards
heretofore or hereafter made, whether granted, reserved and outstanding under
this Plan or the Original Plan, that expire or are forfeited (including
Performance Shares) or are cancelled.  Common Shares covered by an award granted
under this Plan shall not be counted as used unless and until they are actually
issued and delivered to a Participant.  
 

 
6
 
 
 
Without limiting the generality of the foregoing, upon payment in cash of the
benefit provided by any award granted under this Plan, any Common Shares that
were covered by that award will be available for issue or transfer
hereunder.  Notwithstanding anything to the contrary contained herein: (A)
shares tendered in payment of the Option Price of a Option Right shall not be
added to the aggregate plan limit described above; (B) shares withheld by the
Company to satisfy the tax withholding obligation shall not be added to the
aggregate Plan limit described above; (C) shares that are repurchased by the
Company with Option Right proceeds shall not be added to the aggregate plan
limit described above; and (D) all shares covered by an Appreciation Right, to
the extent that it is exercised and shares are actually issued to the
Participant upon exercise of the right, shall be considered issued or
transferred pursuant to this Plan.  Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing.
 
(b)           Notwithstanding anything in this Section 3, or elsewhere in this
Plan, to the contrary and subject to adjustment as provided in Section 12 of
this Plan, (i) the aggregate number of Common Shares actually issued or
transferred by the Company upon the exercise of Incentive Stock Options will not
exceed 1,500,000 Common Shares; and (ii) during any calendar year, no
Participant will be granted:
 
 
A.
Option Rights in excess of 285,000 Common Shares;

 
 
B.
Appreciation Rights in excess of 285,000 Common Shares;

 
 
C.
Performance Shares that specify Management Objectives in excess of 160,000
Common Shares;

 
 
D.
Restricted Stock that specifies Management Objectives in excess of 80,000 Common
Shares;

 
 
E.
Restricted Stock Units that specify Management Objectives in excess of 80,000
Common Shares; and

 
 
F.
Performance Units that specify Management Objectives having an aggregate maximum
value as of their respective Dates of Grant in excess of $7,100,000.

 
4.           Option Rights.  The Board may, from time to time and upon such
terms and conditions as it may determine, authorize the granting to Participants
of Option Rights to purchase Common Shares.  Each such grant may utilize any or
all of the authorizations, and will be subject to all of the requirements
contained in the following provisions:
 
(a)           Each grant will specify the number of Common Shares to which it
pertains subject to the limitations set forth in Section 3 of this Plan.
 

 
7
 
 

(b)           Each grant will specify an Option Price per share, which may not
be less than the Market Value Per Share on the Date of Grant.
 
(c)           Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company of Common Shares owned by the Optionee for at least six (6) months (or
such shorter period as may be possible without triggering negative accounting
treatment) (or other consideration authorized pursuant to Section 4(d)) having a
value at the time of exercise equal to the total Option Price, (iii) any other
legal consideration that the Board may deem appropriate on such basis as the
Board may determine in accordance with this Plan, or (iv) by a combination of
such methods of payment.  No fractional Common Shares will be issued or
accepted.
 
(d)           To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the Common Shares to
which such exercise relates.
 
(e)           Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.
 
(f)           Each grant will specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable and may
provide for the earlier exercise of such Option Rights in the event of a Change
in Control.
 
(g)           Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights, in which case
such grant will specify that, before the Option Rights will become exercisable,
the Board must certify that the Management Objectives have been satisfied.
 
(h)           Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended to so qualify, or (iii) combinations of the foregoing.  Incentive Stock
Options may only be granted to Participants who meet the definition of
“employees” under Section 3401(c) of the Code.
 
(i)           The Board may, at or after the Date of Grant of any Option Rights
(other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee on either a current or deferred or contingent basis,
provided that any such dividend equivalent shall be structured in such a manner
that complies with Section 409A of the Code.
 
(j)           The exercise of an Option Right will result in the cancellation on
a share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.
 
(k)           No Option Right will be exercisable more than 10 years from the
Date of Grant.
 

 
8
 
 

(l)           The Board reserves the discretion at or after the Date of Grant to
provide for (i) the payment of a cash bonus at the time of exercise; (ii) the
availability of a loan at exercise, to the extent permitted by applicable law;
and (iii) the right to tender in satisfaction of the Option Price
nonforfeitable, unrestricted Common Shares, which are already owned by the
Optionee and have a value at the time of exercise that is equal to the Option
Price.
 
(m)           The Board may substitute, without receiving Participant
permission, Appreciation Rights paid only in Common Shares (or Appreciation
Rights paid in Common Shares or cash at the Board’s discretion) for outstanding
Options provided, that the terms of the substituted Appreciation Rights are the
same as the terms for the Options and the difference between the Market Value
Per Share of the underlying Common Shares and the Base Price of the Appreciation
Rights is equivalent to the difference between the Market Value Per Share of the
underlying Common Shares and the Option Price of the Options.
 
(n)           Each grant of Option Rights will be evidenced by an Evidence of
Award.  Each Evidence of Award shall be subject to this Plan and shall contain
such terms and provisions as the Board may approve.
 
(o)           The Board may provide for termination of an Option Right in the
case of termination of employment or directorship or any other reason.
 
(p)           An Option Right granted hereunder may be exercisable, in whole or
in part, by written notice delivered in person or by mail to the Secretary of
the Company at its principal office, specifying the number of Common Shares to
be purchased and accompanied by payment thereof and otherwise in accordance with
the Evidence of Award pursuant to which the Option Right was granted.
 
5.           Appreciation Rights.
 
(a)           The Board may authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights.  A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Board, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise.  Tandem Appreciation Rights may be granted
at any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option.  A Free-Standing Appreciation Right will be a right of the Participant
to receive from the Company an amount determined by the Board, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.
 
(b)           Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
 
 
(i)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, inCommon Shares or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.

 

 
9
 
 



 
 
(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Board at the Date of Grant.

 
 
(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

 
 
(iv)
Any grant may specify that such Appreciation Right may be exercised only in the
event of, or earlier in the event of, a Change in Control.

 
 
(v)
Any grant may provide for the payment to the Participant of dividend equivalents
thereon in cash or Common Shares on a current, deferred or contingent basis,
provided that any such dividend equivalent shall be structured in such a manner
that complies with Section 409A of the Code.

 
 
(vi)
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights, in which
case such Appreciation Rights will specify that, before the Appreciation Rights
will become exercisable, the Board must certify that the Management Objectives
have been satisfied.

 
 
(vii)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

 
(c)           Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation.
 
 
(i)
In the case of a Tandem Appreciation Right granted in relation to an Incentive
Stock Option to an employee who is a Ten Percent Shareholder on the date of such
grant, the amount payable with respect to each Tandem Appreciation Right shall
be equal in value to the applicable percentage of the excess, if any, of the
Market Value Per Share on the exercise date over the Base Price of the Tandem
Appreciation Right, which exercise price shall not be less than 110 percent of
the Market Value Per Share on the date the Tandem Appreciation Right is granted.

 

 
10
 
 

 
(d)
Regarding Free-Standing Appreciation Rights only:

 
 
(i)
Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which will be equal to or greater than the Market Value Per Share on
the day immediately preceding the Date of Grant;

 
 
(ii)
Successive grants may be made to the same Participant regardless of whether any
Free-Standing Appreciation Rights previously granted to the Participant remain
unexercised; and

 
 
(iii)
No Free-Standing Appreciation Right granted under this Plan may be exercised
more than 10 years from the Date of Grant.

 
6.           Restricted Stock.  The Board may authorize the grant or sale of
Restricted Stock to Participants.  Each such grant or sale may utilize any or
all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:
 
(a)           Each such grant or sale will constitute an immediate transfer of
the ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
 
(b)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value Per Share at the Date of Grant.
 
(c)           Each such grant or sale will provide that the Restricted Stock
covered by such grant or sale will be subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code for a period of not
less than three (3) years (which may include pro-rata or graded vesting over
such period) to be determined by the Board at the Date of Grant and may provide
for the earlier lapse of such substantial risk of forfeiture in the event of a
Change in Control or other similar or event; provided, however, that the
three-year substantial risk of forfeiture period may be reduced in the case of
(i) grants to newly hired Participants to replace forfeited awards from a prior
employer, (ii) grants that are a form of payment for earned Performance Shares
or Performance Units or (iii) grants, as provided in Section 6(e).
 
(d)           Each such grant or sale will provide that during the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).
 
(e)           Any such grant or sale may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.  Each grant or sale may specify in respect
of such Management Objectives a minimum acceptable level of achievement and may
set forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives.  Such grant or sale will specify that, before the Restricted Stock
will be earned and paid, the Board must certify that the Management Objectives
have been satisfied.
 

 
11
 
 
 
(f)           Any such grant or sale may require that any or all dividends or
other distributions paid thereon during the period of such restrictions be
automatically deferred and reinvested in additional shares of Restricted Stock,
which may be subject to the same restrictions as the underlying award.
 
(g)           Each grant or sale will be evidenced by an Evidence of Award and
will contain such terms and provisions, consistent with this Plan, as the Board
may approve.  Unless otherwise directed by the Board, all certificates
representing shares of Restricted Stock will be held in custody by the Company
until all restrictions thereon will have lapsed, together with a stock power or
powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Common Shares.
 
(h)           A Participant may make the election under Section 83(b) of the
Code with respect to any award of Restricted Stock.
 
7.           Restricted Stock Units. The Board may authorize the granting or
sale of Restricted Stock Units to Participants.  Each such grant or sale may
utilize any or all of the authorizations, and will be subject to all of the
requirements contained in the following provisions:
 
(a)           Each such grant or sale will constitute the agreement by the
Company to deliver Common Shares or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions during the Restriction Period as the Board may specify.
 
(b)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value Per Share at the Date of Grant.
 
(c)           Each such grant or sale made to a Participant who is (i) an
officer or other key employee will be subject to a Restriction Period of not
less than three (3) years (which may include pro-rata or graded vesting over
such period) or (ii) a Non-Employee Director or not an officer or other key
employee will be subject to a Restriction Period of not less than six (6)
months, as determined by the Board at the Date of Grant, and may provide for the
earlier lapse or other modification of such Restriction Period in the event of a
Change in Control, provided that for such purposes a Change in Control shall not
be deemed to occur unless the events that have occurred would also constitute a
“Change in the Ownership or Effective Control of a Corporation or in the
Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Department Final Regulation 1.409A-3(j)(5), or any successor thereto.
 
(d)           During the Restriction Period, the Participant will have no right
to transfer any rights under his or her award and will have no rights of
ownership in the Restricted Stock Units and will have no right to vote them, but
the Board may, at or after the Date of Grant, authorize the payment of dividend
equivalents on such Restricted Stock Units on either a current or deferred or
contingent basis, either in cash or in additional Common Shares.
 

 
12
 
 
 
(e)           Each such grant or sale will be evidenced by an Evidence of Award
and will contain such terms and provisions, consistent with this Plan, as the
Board may approve.
 
8.           Performance Shares and Performance Units.  The Board may authorize
the granting of Performance Shares and Performance Units that will become
payable to a Participant upon achievement of specified Management
Objectives.  Each such grant may utilize any or all of the authorizations, and
will be subject to all of the requirements, contained in the following
provisions:
 
(a)           Each such grant specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment will be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.
 
(b)           The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than six (6) months), as
determined by the Board at the Date of Grant which may be subject to earlier
lapse or other modification in the event of a Change in Control or other similar
or event; provided, however, that the six-month Performance Period may be
reduced in the case of grants to newly hired Participants to replace forfeited
awards from a prior employer.
 
(c)           Any such grant will specify Management Objectives which, if
achieved, will result in payment or early payment of the award, and each grant
may specify in respect of such specified Management Objectives a minimum
acceptable level of achievement and will set forth a formula for determining the
number of Performance Shares or Performance Units that will be earned if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.  Such grant will specify
that, before the Performance Shares or Performance Units will be earned and
paid, the Board must certify that the Management Objectives have been satisfied.
 
(d)           Each grant will specify the time and manner of payment of
Performance Shares or Performance Units that have been earned.  Any grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in Common Shares or in any combination thereof and may either grant to
the Participant or retain in the Board the right to elect among those
alternatives.
 
(e)           Any such grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Board at
the Date of Grant.  Any grant of Performance Units may specify that the amount
payable or the number of Common Shares issued with respect thereto may not
exceed maximums specified by the Board at the Date of Grant.
 
(f)           The Board may, at or after the Date of Grant of Performance
Shares, provide for the payment of dividend equivalents to the holder thereof on
either a current or deferred or contingent basis, either in cash or in
additional Common Shares, provided that any such dividend equivalent shall be
structured in such a manner that complies with Section 409A of the Code.
 

 
13
 
 
 
(g)           Each such grant will be evidenced by an Evidence of Award and will
contain such other terms and provisions, consistent with this Plan, as the Board
may approve.
 
9.           Awards to Non-Employee Directors. The Board may, from time to time
and upon such terms and conditions as it may determine, authorize the granting
to Non-Employee Directors of Option Rights, Appreciation Rights or other awards
contemplated by Section 10 of this Plan and may also authorize the grant or sale
of Common Shares, Restricted Stock or Restricted Stock Units to Non-Employee
Directors.
 
(a)           Each grant of Option Rights awarded pursuant to this Section 9
will be upon terms and conditions consistent with Section 4 of this Plan and
will be evidenced by an Evidence of Award in such form as will be approved by
the Board.  Each grant will specify an Option Price per share, which will not be
less than the Market Value Per Share on the day immediately preceding the Date
of Grant.  Each such Option Right granted under this Plan will expire not more
than 10 years from the Date of Grant and will be subject to earlier termination
as hereinafter provided. Unless otherwise determined by the Board, such Option
Rights will be subject to the following additional terms and conditions:
 
 
(i)
Each grant will specify the number of Common Shares to which it pertains subject
to the limitations set forth in Section 3 of this Plan.

 
 
(ii)
If a Non-Employee Director subsequently becomes an employee of the Company or a
Subsidiary while remaining a member of the Board, any Option Rights held under
this Plan by such individual at the time of such commencement of employment will
not be affected thereby.

 
 
(iii)
Option Rights may be exercised by a Non-Employee Director only upon payment to
the Company in full of the Option Price of the Common Shares to be delivered.
Such payment will be made (i) in cash or by check acceptable to the Company or
by wire transfer of immediately available funds, (ii) by the actual or
constructive transfer to the Company of Common Shares owned by the Non-Employee
Director for at least six (6) months (or such shorter period as may be possible
without triggering negative accounting treatment) (or other consideration
authorized pursuant to Section 9(b)) having a value at the time of exercise
equal to the total Option Price, (iii) any other legal consideration that the
Board may deem appropriate on such basis as the Board may determine in
accordance with this Plan, or (iv) by a combination of such methods of payment.
No fractional Common Shares will be issued or accepted.

 

 
14
 
 

 
(b)
To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the Common Shares to which such
exercise relates.

 
(c)           Each grant or sale of Appreciation Rights pursuant to this Section
9 will be upon terms and conditions consistent with Section 5 of this Plan.
 
(d)           Each grant or sale of Restricted Stock pursuant to this Section 9
will be upon terms and conditions consistent with Section 6 of this Plan.
 
(e)           Each grant or sale of Restricted Stock Units pursuant to this
Section 9 will be upon terms and conditions consistent with Section 7 of this
Plan.
 
(f)           Non-Employee Directors may be granted, sold, or awarded other
awards as contemplated by Section 10 of this Plan.
 
(g)           Non-Employee Directors, pursuant to this Section 9, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees or other fees in Common Shares in lieu of cash.
 
10.           Other Awards.
 
(a)           The Board may, subject to limitations under applicable law, grant
to any Participant such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Shares or factors that may influence the value of such Common Shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Shares, purchase rights for
Common Shares, awards with value and payment contingent upon performance of the
Company or specified Subsidiaries, affiliates or other business units thereof or
any other factors designated by the Board, and awards valued by reference to the
book value of Common Shares or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the
Company.  The Board shall determine the terms and conditions of such
awards.  Common Shares delivered pursuant to an award in the nature of a
purchase right granted under this Section 10 shall be purchased for such
consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, cash, Common Shares, other awards, notes or other
property, as the Board shall determine.
 
(b)           Cash awards, as an element of or supplement to any other award
granted under this Plan, may also be granted pursuant to this Section 10 of this
Plan.
 
(c)           The Board may grant Common Shares as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Board.
 
 

 
15
 
 

11.           Transferability.
 
(a)           Except as provided in Section 11(b) and 11(c) below, no Option
Right, Appreciation Right or other derivative security granted under this Plan
shall be transferable by the Participant except by will or the laws of descent
and distribution or, except with respect to an Incentive Stock Option, pursuant
to a domestic relations order (within the meaning of Rule 16a-12 promulgated
under the Exchange Act).  Except as otherwise determined by the Board, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law and/or court
supervision.
 
(b)           Notwithstanding Section 11(a) above, an Option Right, Appreciation
Right or other derivative security granted under this Plan may be transferable
upon the death of the Participant, without payment of consideration therefor, to
any one or more family members (as defined in the General Instructions to Form
S-8 under the Securities Act of 1933) of the Participant, as may have been
designated in writing by the Participant by means of a form of beneficiary
designation approved by the Company.  Such beneficiary designation may be made
at any time by the Participant and shall be effective when it is filed, prior to
the death of the Participant, with the Company.  Any beneficiary designation may
be changed by the filing of a new beneficiary designation, which will cancel any
beneficiary designation previously filed with the Company.
 
(c)           Notwithstanding Section 11(a) above, an Option Right (except with
respect to an Incentive Stock Option), Appreciation Right or other derivative
security granted under this Plan may be transferable by the Participant without
payment of consideration therefor, to any one or more family members (as defined
in the General Instructions to Form S-8 under the Securities Act of 1933) of the
Participant; provided, however, that such transfer will not be effective until
notice of such transfer is delivered to the Company; and provided, further,
however, that any such transferee is subject to the same terms and conditions
hereunder as the Participant.
 
(d)           The Board may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.
 
12.           Adjustments.
 
(a)           The Board may make or provide for such adjustments in the numbers
of Common Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock Units, and Performance Shares granted hereunder and, if
applicable, in the number of Common Shares covered by other awards granted
pursuant to Section 10 hereof, in the Option Price and Base Price provided in
outstanding Appreciation Rights, and in the kind of shares covered thereby, as
the Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing.
 
 

 
16
 
 

(b)           Moreover, in the event of any such transaction or event specified
in Section 12(a) above, the Board, in its discretion, may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced.  In the event of any such transaction or event specified in
Section 12(a) above, the Board, in its discretion, may also provide for the
assumption by another corporation of any or all outstanding awards under this
Plan.
 
(c)           The Board may also make or provide for such adjustments in the
numbers of shares specified in Section 3 of this Plan as the Board in its sole
discretion, exercised in good faith, may determine is appropriate to reflect any
transaction or event described in this Section 12; provided, however, that any
such adjustment to the number specified in Section 3(b)(i) will be made only if
and to the extent that such adjustment would not cause any Option intended to
qualify as an Incentive Stock Option to fail so to qualify.
 
13.           Change in Control.
 
(a)           For purposes of this Plan, except as may be otherwise prescribed
by the Board in an Evidence of Award, a “Change in Control” will mean if at any
time any of the following events will have occurred:
 
 
(i)
the Company is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization 60% or less of the combined voting power of the Voting Stock
of such corporation or person immediately after such transaction is held in the
aggregate by the holders of Voting Stock of the Company immediately prior to
such transaction;

 
 
(ii)
the Company sells or otherwise transfers all or substantially all of its assets
to another corporation or legal person, and as a result of such sale or
transfer, 60% or less of the combined voting power of the then-outstanding
Voting Stock of such corporation or person immediately after such sale or
transfer is held in the aggregate by the holders of Voting Stock of the Company
immediately prior to such sale or transfer;

 
 
(iii)
the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the Voting Stock then outstanding after giving effect to such
acquisition; or

 

 
17
 
 



 
 
(iv)
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease, for any reason, to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for Director, without objection to such nomination) shall be deemed to be or
have been a member of the Incumbent Board;

 
provided, however, notwithstanding the Section l3(a)(iii) above, unless
otherwise determined in a specific case by majority vote of the Board, a “Change
in Control” shall not be deemed to have occurred for purposes of Section
13(a)(iii) solely because (A) the Company, (B) a Subsidiary, or (C) any
Company-sponsored employee stock ownership plan or any other employee benefit
plan of the Company or any Subsidiary, either files or becomes obligated to file
a report or proxy statement under or in response to Schedule 13D or Schedule
14D-1 (or any successor schedule, form or report or item therein) under the
Exchange Act, disclosing beneficial ownership by it of shares of Voting Stock,
whether in excess of 35% or otherwise.
 
(b)           In the event of a Change in Control affecting the Company, then,
notwithstanding any provision of this Plan to the contrary, unless otherwise
expressly determined in an Evidence of Award entered into between the Company
and any Participant, all awards that have not expired and which are then held by
any Participant (or the person or persons to whom any deceased Participant’s
rights have been transferred) shall, as of such Change in Control, become fully
and immediately vested and, with respect to Option Rights, exercisable and may
be exercised for the remaining term of the Option Right.  Notwithstanding the
foregoing, no acceleration shall occur with respect to Restricted Stock Units or
other awards to the extent they are subject to Section 409A of the Code unless
the events that have occurred would also constitute a “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Department Final
Regulation 1.409A-3(j)(5), or any successor thereto.
 
14.           Fractional Shares.  The Company will not be required to issue any
fractional Common Shares pursuant to this Plan.  The Board may provide for the
elimination of fractions or for the settlement of fractions in cash.
 
15.           Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit.
 

 
18
 
 
 
16.           Foreign Employees.  In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom.  Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan as it may consider necessary or appropriate for such purposes, without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this
Plan.  No such special terms, supplements, amendments or restatements, however,
will include any provisions that are inconsistent with the terms of this Plan as
then in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Company.
 
17.           Administration of the Plan.
 
(a)           This Plan will be administered by the Board, which may from time
to time delegate all or any part of its authority under this Plan to the
compensation committee of the Board (or committee or a subcommittee consisting
exclusively of not less than two or more members of the Board, each of whom
shall be a “non-employee director” within the meaning of Rule 16b-3 of the
Securities and Exchange Commission promulgated under the Exchange Act, an
“outside director” within the meaning of Section 162(m) of the Code and an
“independent director” within the meaning of the rules of the New York Stock
Exchange), as constituted from time to time.  To the extent of any such
delegation, references in this Plan to the Board will be deemed to be references
to such committee or subcommittee.  A majority of the committee (or
subcommittee) will constitute a quorum, and the action of the members of the
committee (or subcommittee) present at any meeting at which a quorum is present,
or acts unanimously approved in writing, will be the acts of the committee (or
subcommittee).
 
(b)           To the extent of any delegation by the Board of its authority to
administer the Plan to the committee (or subcommittee), as set forth in Section
17(a) of this Plan, such committee (or subcommittee) shall have full
discretionary authority in all matters relating to the discharge of its
responsibilities under this Plan, including, without limitation, its exercise of
negative discretion in determining the size of an award if the Management
Objective has been achieved, if in the committee’s (or subcommittee’s) sole
judgment, such application is appropriate in order to act in the best interests
of the Company and its shareholders.  The interpretation and construction by the
Board of any provision of this Plan or of any Evidence of Award, and any
determination by the Board pursuant to any provision of this Plan or of any such
Evidence of Award, shall be final and conclusive.  No member of the Board will
be liable for any such action or determination made in good faith.
 

 
19
 
 

(c)           The Board or, to the extent of any delegation as provided in
Section 17(a), the committee, may delegate to one or more of its members or to
one or more officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Board, the
committee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Board, the committee or such person may have under this
Plan.  The Board or the committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Board or the committee: (i) designate employees to be recipients of awards
under this Plan; and (b) determine the size of any such awards; provided,
however, that (A) the Board or the committee shall not delegate such
responsibilities to any such officer for awards granted to an employee who is an
officer, Director, or more than 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board in accordance with Section 16 of the
Exchange Act; (B) the resolution providing for such authorization sets forth the
total number of Common Shares such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Board or the committee, as the case
may be, regarding the nature and scope of the awards granted pursuant to the
authority delegated.
 
18.           Amendments, Etc.
 
(a)           The Board may at any time and from time to time amend this Plan in
whole or in part; provided, however, that any amendment which must be approved
by the shareholders of the Company in order to comply with applicable law or the
rules of the New York Stock Exchange or, if the Common Shares are not traded on
the New York Stock Exchange, the principal national securities exchange upon
which the Common Shares are traded or quoted, will not be effective unless and
until such approval has been obtained.
 
(b)           The Board will not, without the further approval of the
shareholders of the Company, authorize the amendment of any outstanding Option
Right to reduce the Option Price.  Furthermore, no Option Right will be
cancelled and replaced with awards having a lower Option Price without further
approval of the shareholders of the Company.  This Section 18(b) is intended to
prohibit the repricing of “underwater” Option Rights and will not be construed
to prohibit the adjustments provided for in Section 12 of this Plan.
 
(c)           The Board also may permit Participants to elect to defer the
issuance of Common Shares or the settlement of awards in cash under this Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan.  The Board also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts.
 
(d)           The Board may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.
 
 

 
20
 
 

(e)           In case of termination of employment by reason of death,
Disability or normal or early retirement, or in the case of hardship or other
special circumstances, of a Participant who holds an Option Right or
Appreciation Right not immediately exercisable in full, or any shares of
Restricted Stock as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Restricted Stock
Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 11(b) of this Plan, the Board may, in
its sole discretion, accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Performance Shares or Performance Units will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award, except to the extent,
with respect to awards subject to Section 409A of the Code, such acceleration
would result in a violation of Section 409A of the Code.
 
(f)           This Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
 
(g)           To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right.  Such provision, however, will remain in effect for other Option
Rights and there will be no further effect on any provision of this Plan.
 
(h)           The Board may amend the terms of any award theretofore granted
under this Plan prospectively or retroactively, but subject to Section 12 above
no such amendment shall impair the rights of any holder without his or her
consent.  The Board may, in its discretion, terminate this Plan at any
time.  Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination.
 
19.           Detrimental Activity.  Any Evidence of Award may provide that if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find, forthwith upon notice of such
finding, the Participant shall:
 
(a)           Return to the Company, in exchange for payment by the Company of
any amount actually paid therefor by the Participant, all Common Shares that the
Participant has not disposed of that were offered pursuant to this Plan within a
specified period prior to the date of the commencement of such Detrimental
Activity, and
 
(b)           With respect to any Common Shares so acquired that the Participant
has disposed of, pay to the Company in cash the difference between:
 
 
(i)
The Market Value Per Share of the Common Shares on the date of such acquisition,
and

 

 
21
 
 

 
(ii)
Any amount actually paid therefor by the Participant pursuant to this Plan.

 
To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason.
 
20.           Governing Law.  This Plan and all grants and awards and actions
taken thereunder shall he governed by and construed in accordance with the
internal substantive laws of the State of Delaware.
 
21.           Termination.  No grant will be made under this Plan more than 10
years after the date on which this Plan is first approved by the shareholders of
the Company, but all grants made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan.
 
22.           Compliance with Section 409A of the Code; Awards to Specified
Employees.  This Plan is intended to comply and shall be administered in a
manner that is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent.  To the extent that an
award, issuance and/or payment is subject to Section 409A of the Code, it shall
be awarded and/or issued or paid in a manner that will comply with Section 409A
of the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto (the “Guidance”).  Notwithstanding anything herein
or in any grant agreement or other documentation related to an award to the
contrary, to the extent that any award subject to Section 409A is payable in
connection with the Participant’s separation from service and at the time of the
separation from service the Participant is a “specified employee” (within the
meaning of Section 409A(2)(B) of the Code) then such payment shall be made on
the first business day of the first calendar month that begins after the
six-month anniversary of the separation from service or, if earlier, on the date
of the Participant’s death.  Any provision of this Plan that would cause an
award, issuance and/or payment to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Section 409A of the Code
(which amendment may be retroactive to the extent permitted by the Guidance).
 
23.           General Provisions.
 
(a)           No award under this Plan may be exercised by the holder thereof if
such exercise, and the receipt of cash or stock thereunder, would be, in the
opinion of counsel selected by the Board, contrary to law or the regulations of
any duly constituted authority having jurisdiction over this Plan.
 
(b)           Absence on leave approved by a duly constituted officer of the
Company or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder, except with respect to awards subject to Section 409A of the
Code, and to the extent the absence or leave would be considered a separation
from service pursuant to Section 409A of the Code.  No awards may be granted to
an employee while he or she is absent on leave.
 
(c)           No Participant shall have any rights as a shareholder with respect
to any Common Shares subject to awards granted to him or her under this Plan
prior to the date as of which he or she is actually recorded as the holder of
such shares upon the stock records of the Company.
 





 
22
 
 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN AND DIRECTOR EQUITY PLAN


The Second Amended and Restated Long-Term Incentive Plan and Director Equity
Plan adopted by the Board of Directors of Dollar Thrifty Automotive Group, Inc.
(“DTAG”) on December 9, 2008 and originally adopted by the stockholders of DTAG
on May 20, 2005 (the “Plan”), is hereby amended as follows effective March 31,
2009:
 
 
1.           By deleting Section 18(b) in its entirety and replacing it with the
following:


“(b)  The Board will not, without the further approval of the Shareholders of
the Company, authorize the amendment of any Option Right or Appreciation Right
to reduce the Option Price or the Base Price, respectively.  Furthermore, no
Option Right or Appreciation Right will be cancelled and replaced with cash or
awards having a lower Option Price or Base Price, as applicable, without further
approval of the Shareholders of the Company.  This Section 18(b) is intended to
prohibit the re-pricing of “underwater” Option Rights and/or Appreciation Rights
and will not be construed to prohibit the adjustments provided for in Section 12
of the Plan.”


2.           By deleting the first sentence of Section 18(h) and replacing it
with the following:


“(h)  The Board may amend the terms of any award theretofore granted under this
Plan prospectively or retroactively, subject to the restrictions set forth in
Section 12  and Section 18(b) above, and no amendment shall impair the rights of
any holder without his or her consent.”


This First Amendment (the “First Amendment”) was approved by the Board of
Directors of DTAG effective March 31, 2009.

 
 
 
 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN AND DIRECTOR EQUITY PLAN


The Second Amended and Restated Long-Term Incentive Plan and Director Equity
Plan adopted by the Board of Directors of Dollar Thrifty Automotive Group, Inc.
(“DTAG”) on December 9, 2008 and amended by the Board effective March 31, 2009,
and originally adopted by the stockholders of DTAG on May 20, 2005 (the “Plan”),
is hereby amended as follows effective March 16, 2009, subject to stockholder
approval as provided below:


 
1.
By deleting the first sentence of Section 3(a) of the Plan in its entirety and
replacing it with the following:



 
“(a) Subject to adjustment as provided in Section 12 of this Plan, the number of
Common Shares that may be issued or transferred (i) upon the exercise of Option
Rights or Appreciation Rights, (ii) as Restricted Stock and released from
substantial risks of forfeiture thereof, (iii) as Restricted Stock Units, (iv)
in payment of Performance Shares or Performance Units that have been earned, (v)
as awards to Non-Employee Directors, or (vi) as awards contemplated by Section
10 of this Plan will not exceed in the aggregate 1,300,000 Common Shares, plus
(i) any Common Shares that remain available for issuance or transfer under the
Plan, and (ii) any shares relating to awards heretofore or hereafter made under
the Plan, that expire or are forfeited (including Performance Shares) or are
cancelled.”

 
This Second Amendment (the “Second Amendment”) was approved by the Human
Resources and Compensation Committee of the Board of Directors of DTAG at its
meeting held on March 16, 2009.  This Second Amendment shall become effective
and operative if, and only if, (a) a majority of the Shares present in person or
represented by proxy and entitled to vote at the Annual Meeting of Stockholders
of DTAG to be held on May 14, 2009 (or any adjournment or adjournments thereof)
or at any other duly held meeting or meetings within twelve (12) months after
March 16, 2009 are in favor of this Second Amendment, and (b) the total number
of votes actually cast on this Second Amendment represent more than 50% in
interest of all stockholders entitled to vote on this Second Amendment.  A
failure to obtain such a vote within such time shall make all provisions of this
Second Amendment null and void from inception.
